Appeal of Joseph L. Sigretto from order directing payment of moneys to plaintiff Alberta E. Sigretto, and deposit of moneys to the credit of defendant Joseph L. Sigretto, dismissed, without costs. ■ As Joseph L. Sigretto had no opportunity to be heard on the motion resulting 'in the order from which the appeal is taken, the order is not appealable by him. His remedy is to move to vacate the order. This court will grant a twenty days’ stay of all proceedings under the order appealed from to enable him to make such motion, if he be so advised. Even if Joseph L. Sigretto had been present, the court would not have been warranted in disposing of vital issues in the manner adopted. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.